DETAILED ACTION
Claims 1, 3, 5-13, 16, and 18-20 are presented for examination.
Claims 1 and 13 are amended.
Claims 2, 4, 14-15, and 17 were previously cancelled.
This office action is in response to the claims submitted on 16-MAR-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive per removal of the rejected phrase.  The rejection of 35 U.S.C. 112(a) has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 6-8 of the Applicant Arguments/Remarks submitted 09/29/2020 (hereinafter ‘Remarks’), Applicant argues the combination of Slocombe et al., “Eagle Ford Completion Optimization Strategies Using Horizontal Logging Data” URTeC 1571745 (hereinafter Slocombe-1571745) in view of Moran et al., U.S. Patent Application Publication 2008/0262810 A1 (hereinafter ‘Moran’) further in view of Slocombe et al., “Eagle Ford Completion Optimization Using Horizontal Log Data” SPE 166242 (hereinafter Slocombe-166242).
during drilling, creating one or more synthetic stress profiles in real time for”. The amended limitation allows for a real-time decision on how to stimulate the well as found in ¶[0036] and ¶[0040], arguing the method of Slocombe is a more time consuming process due to the logging operation.

    PNG
    media_image1.png
    547
    470
    media_image1.png
    Greyscale
Examiner finds the elements of “during drilling” and “in real time” to be a benefit derived from the input of MWD, LWD, or cutting analysis (mud logging), all well-known methods of data collection in wellbores. The invention is outlined in Fig. 3 of the specification. A notable point of Fig. 3 is the lack of an iterative process. The gamma ray log (dependent claim 6) is input once, after the completion of the log. Although the log may be collect in real-time using mud pulse telemetry or wire pipe, the method claim is not performed until after the log of the gamma ray is finalized. Examiner finds the argument to be Slocombe does not teach MWD, LWD, or cutting analysis (mud logging), but rather wireline.
The lack of MWD, LWD, or cutting analysis (mud logging) has been remedied by Moran on pg. 14 of the Non-Final Rejection dated 11/16/2020 (hereinafter ‘Non-Final), where Moran explicitly teaches MWD (Non-Final Pg. 16), LWD (Non-Final Pg. 16), and cutting analysis (Non-Final Pg. 17). Applicant further argues Moran on the first 
On pgs. 8 of the Remarks, Applicant addresses the dependent claims and the combination of Slocombe et al., “Eagle Ford Completion Optimization Strategies Using Horizontal Logging Data” URTeC 1571745 (hereinafter Slocombe-1571745) in view of Moran et al., U.S. Patent Application Publication 2008/0262810 Al (hereinafter ‘Moran’) further in view of Slocombe et al., “Eagle Ford Completion Optimization Using Horizontal Log Data” SPE 166242 (hereinafter Slocombe-166242) further in view of Miller et al., “Evaluation of Production Log Data from Horizontal Wells Drilled in Organic Shales” (hereinafter Miller), however, no additional arguments are presented.
Applicant's arguments filed have been fully considered but they are not persuasive. Rejections under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 9-11, 13, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Slocombe et al., “Eagle Ford Completion Optimization Strategies Using Horizontal Logging Data” URTeC 1571745 (hereinafter Slocombe-1571745) in view of
Moran et al., U.S. Patent Application Publication 2008/0262810 A1 (hereinafter ‘Moran’) further in view of
Slocombe et al., “Eagle Ford Completion Optimization Using Horizontal Log Data” SPE 166242 (hereinafter Slocombe-166242).

Regarding Claim 1: A method for completing wells, comprising: 
Slocombe-1571745 teaches creating a correlation between stress log data variation and drilling data variation in a first horizontal well; (Pg. 1352 ¶2 Slocombe-1571745 teaches using rock quality and stress data from a lateral well, i.e. first horizontal well “…The hypothesis is that in a lateral well in good reservoir quality rock with spatial variation in stress, a more effective stimulation can be achieved by grouping similarly stressed rock for treatment…”
Continuing Pg. 1352 ¶3 Slocombe-1571745 teaches the input of reservoir quality, i.e. drilling data and completions quality, i.e. stress log data “…The key inputs are reservoir quality (RQ) and completions quality (CQ). Reservoir Quality is defined as those petrophysical parameters of organic shale that makes it a viable candidate for development. The key petrophysical parameters are: organic content, thermal maturation, effective porosity, clay volume, fluid saturation and pore pressure. Completion Quality is defined by those geomechanical parameters that are required to effectively stimulate organic shale. The key geomechanical parameters are: near-wellbore and far-field stresses, mineralogy – specifically clay content and type, and the presence and orientation of natural fractures…”
Further, on pg. 1355 Top selected portion of Figure 4 Slocombe-1571745 teaches correlation between the CQ and RQ data, i.e. correlated stress and drilling data)

    PNG
    media_image2.png
    247
    1404
    media_image2.png
    Greyscale

Slocombe-1571745 teaches … creating one or more synthetic stress profiles … for a geometric completion (GC) and an engineered completion (EC) based on a calculated proportion of high stress and low stress contrast stages… (Pg. 1353 ¶5 Slocombe-1571745 “…The engineered completion design tool calculates the difference between the highest and lowest values of stress at each of the perforation clusters within each stage…”
Continuing on Pg. 1353 ¶5 Slocombe-1571745 the redistributed clusters represent synthetic stress profiles based on the high and low stress stages “…The clusters are then redistributed in an attempt to minimize this calculated difference…”
Per Applicant’s specification [0011] “FIG. 4 is a graphical depiction showing stage stress contrast between geometric completions and engineered completions in accordance with embodiments of the present disclosure.”
Pg. 1353 ¶5 and figure 3 of Slocombe-1571745 demonstrate a figure much like Applicant’s figure 4 containing geometric completions and engineered completions “…The result of moving from a geometric to an engineered design is shown in figure 3…”)

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Slocombe-1571745 teaches comparing the GC and EC synthetic stress profiles and determining which completion would result in a higher number of productive perforation clusters; (Figure 7 Slocombe-1571745 teaches a comparison between the GC, geometric completion, and the EC, engineered completion, to determine which performs the completion with the high number of productive perforation clusers, as indicated by the Perforation Efficiency)

    PNG
    media_image4.png
    590
    919
    media_image4.png
    Greyscale

Slocombe-1571745 teaches if the EC completion would result in a higher number of productive perforation clusters, performing logging (Pg. 1351 ¶2 Slocombe-1571745 teaches performing engineered completion based on recommendation about performing production logs “…Petrophysical and geomechanical analyses were based on horizontal logging measurements and used as inputs to an engineered completion design tool that generated a recommendation on each well design. The design tool grouped intervals with similar properties for stimulation treatment. Following the treatment, horizontal production logs were run through the zones to measure the perforation cluster contribution…”
Pg. 1351 ¶2 Slocombe-1571745 teaches production logging to determined effectiveness of completions “…Production logging is widely used to assess the effectiveness of well completions and performance of various zones within the well bore…”)
Slocombe-1571745 teaches performing completions on the one or more additional wells according to the comparison result that provides a higher number of productive perforation clusters, (Pg. 1356 ¶2 Slocombe-1571745 EC engineered completions, GC geometric spaced completion “…Of the seven wells, six were engineered completions while one was left as a geometric spaced completion…”
Further, as shown above in Figure 7, the completions are based on the higher number of perforation efficiency)

Slocombe-1571745 does not appear to explicitly disclose 

during drilling … in real time
applying the correlation to drilling data obtained from one or more additional horizontal wells, 
within the one or more additional wells;
on the one or more additional wells; and
wherein the drilling data are acquired during drilling, and comprise one or more selected from measurement-while-drilling (MWD) data, logging-while-drilling (LWD) data, drilling parameters, wellbore trajectory and cuttings analysis

However, Moran teaches during drilling … in real time ([¶0123] Moran teaches logging while drilling which is completed in real time “…a logging while drilling (LWD) or measurement while drilling (MWD) provider (a provider of tools used down hole to measure aspects of a well path); a mud logging service geological and engineering data recording, analysis and presentation)…”).
Moran teaches applying the correlation to drilling data obtained from one or more additional horizontal wells, ([0053] Moran teaches inputting well data which includes information about the drilling and formation, i.e. drilling data for correlating with known data “…Referring back to FIG. 4A, in this embodiment, the method of designing drilling tool assembles initially includes inputting well data into an optimization system 51. Well data may include specific formation information known about the drilling location, and/or may also include predicted formation information. Additional examples of well data that may be inputted by a drilling engineer into the optimization system may include known and/or predicted compressive rock strengths of the formation, anticipated wellbore trajectory, and well type…”
Further, [0054] Moran teaches the offset well to be based on the anticipated well, such as horizontal “…For example, in the embodiments shown, a drilling engineer may know the compressive strength of the rock type being drilled. Such data may be available from offset wells or regional studies, and may also include predicted data based on field experience and/or surveys. The drilling engineer may also know the type of well being drilled (e.g., vertical, horizontal, or directional), and may know the anticipated depth of the well. Well data such as those listed above, along with additional data as may be known by the drilling engineer, is input into the optimization system 51…”)
Moran teaches within the one or more additional wells; and on the one or more additional wells; and ([0046] Moran teaches the offset well, i.e. one or more additional wells “…The term "offset well formation information" refers to formation data that is obtained from drilling an offset well in the vicinity of the formation that is being drilled…”)
Moran teaches wherein the drilling data are acquired during drilling, ([0023] Moran teaches during drilling the downhole conditions are monitored and determine when conditions change, i.e. drilling data “During drilling operations, drilling operators may rely on historical data sets, offset well formation data, monitored downhole drilling conditions, and personal experience to anticipate and/or determine when a wellbore condition has changed.”)
Moran teaches and comprise one or more selected from measurement-while-drilling (MWD) data, logging-while-drilling (LWD) data, ([0128] Moran teaches logging-while-drilling (LWD) and measurement-while-drilling (MWD) data “…addition, embodiments of the present disclosure do not preclude supplier 503 from transmitting the LWD/MWD measurement data to a separate site for analysis before the data is uploaded to data store 501…”)
Moran teaches drilling parameters, ([0049] Moran teaches drilling parameters “…The term "drilling parameter" is any parameter that affects the way in which the well is being drilled. For example, the WOB is an important parameter affecting the drilling well. Other drilling parameters include torque-on-bit ("TOB"), rotary speed of the drill bit ("RPM"), and mud flow rate…”)
Moran teaches wellbore trajectory and ([0090] Moran teaches Wellbore trajectory “…Wellbore parameters may include wellbore trajectory ( or geometric) parameters and wellbore formation parameters. Wellbore trajectory parameters may include an initial wellbore measured depth ( or length), wellbore diameter, inclination angle, and azimuth direction of the wellbore trajectory. In the typical case of a wellbore comprising segments having different diameters or differing in direction, the wellbore trajectory information may include depths, diameters, inclination angles, and azimuth directions for each of the various segments. Wellbore trajectory information may further include an indication of the curvature of the segments (which may be used to determine the order of mathematical equations used to represent each segment). Wellbore formation parameters may include the type of formation being drilled and/or material properties of the formation such as the formation strength, hardness, plasticity, and elastic modulus…”)
Moran teaches cuttings analysis ([0133] Moran teaches using shakers to determine the volume of cuttings and formation type, i.e. cuttings analysis “…Thus, in one embodiment, the optimization system may generate an order for a drilling tool assembly, a volume of drilling fluid required for the operation, the number of vibratory shakers, the type of shaker screen that would most effectively filter the formation ( e.g., by based the filtering requirements on a volume of cuttings, a fluid type, and a formation type), and order any chemicals needed in other environmental remediation operations…”)
Slocombe-1571745 and Moran are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the creating one or more synthetic stress profiles for a geometric completion (GC) and an engineered completion (EC) based on a calculated proportion of high stress and low stress contrast stages as disclosed by Slocombe-1571745 during drilling … in real time and applying the correlation to drilling data obtained from one or more additional horizontal wells and within the one or more additional wells and on the one or more additional wells and wherein the drilling data are acquired during drilling, and comprise one or more selected from measurement-while-drilling (MWD) data, logging-while-drilling (LWD) data, drilling parameters, wellbore trajectory and cuttings analysis as disclosed by Moran.
One of ordinary skill in the art would have been motivated to make this modification in order to collect the additional input to create an optimized prediction for a unique situation as discussed by Moran in [0017] “…However, one skilled in the art will recognize that optimization predictions from these methods may not be as accurate as simulations of drilling, which may be better equipped to make predictions for each unique situation…”

Slocombe-1571745 and Moran do not appear to explicitly disclose 
wherein a high stress is greater than 800 psi and a low stress is lower than 400 psi; 

However, Slocombe-166242 teaches wherein a high stress is greater than 800 psi and a low stress is lower than 400 psi; (Figure 4 Slocombe-166242 teaches a range of a low stress lower than 400psi and a high stress greater than 800 psi. As shown in Figure 4, the stress is plot with relation to depth and the minerology. Further on the side, the geometric and engineered completion are compared in terms of stress.
A portion of the stress plot is enlarged. Different shades are used to denote high and low level stresses.)

    PNG
    media_image5.png
    896
    1384
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Slocombe-1571745, Moran, and Slocombe-166242 are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the creating one or more synthetic stress profiles for a geometric completion (GC) and an engineered completion (EC) based on a calculated proportion of high stress and low stress contrast stages as disclosed by Slocombe-1571745 and Moran by wherein a high stress is greater than 800 psi and a low stress is lower than 400 psi as disclosed by Slocombe-166242.
One of ordinary skill in the art would have been motivated to make this modification in order to improve comparison between the different completion designs allowing the user to choose the better design (Pg. 4 ¶1 Slocombe-166242) “…These parameters were used to provide boundary conditions to the software limiting the final designs not to stray too far from the original geometric design in terms of overall cost. The engineered completion design tool calculates the difference between the highest and lowest values of stress at each of the perforation clusters within each stage…”

Regarding Claim 3: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, 
Slocombe-1571745 teaches further comprising flagging a subset of the one or more additional horizontal wells for EC based on the production forecast. (Pg. 1354 ¶1 Slocombe-1571745 optimized completions implies more than one well. A majority, subset, was chosen of the optimized, EC based “…The optimized completions designs were then presented to the participating companies and they were given the choice whether to implement them or not. In a majority of cases they decided to complete the wells using the optimized design…”)

Regarding Claim 5: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, further comprising 
Slocombe-1571745 teaches ranking the one or more additional horizontal wells according to one or more selected from a group consisting of 
Slocombe-1571745 teaches production capacity, (Pg. 1353 ¶2 Slocombe-1571745 ranking according to one production capacity top quartile of production (ranked in top 25%), one or more additional wells offset wells with five of the seven wells “…The Engineered completion wells were all above the average when compared with offset wells with five of the seven wells in the top quartile of production (ranked in top 25%). The single geometric well was below the average ranking at 60% when compared to offsets…”)
drilling quality, and 
dogleg severity.

Regarding Claim 7: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, wherein drilling data obtained from the first well comprises one or more selected from a group consisting of 
Moran teaches weight-on-bit, rotations-per-minute, torque, rate of penetration, ([0051] Moran teaches weight-on bit (WOB), rotations-per-minute (ROP), torque (TOB), and rate of penetration (ROP) “…a desired ROP, a RPM, a WOB, a TOB…”)
Slocombe-1571745 teaches total mineralogical composition, (Slocombe-1571745 Figure 4 shows the total mineralogical composition as lithology)
Moran teaches cuttings analysis, ([0133] Moran teaches using shakers to determine the volume of cuttings and formation type, i.e. cuttings analysis “…Thus, in one embodiment, the optimization system may generate an order for a drilling tool assembly, a volume of drilling fluid required for the operation, the number of vibratory shakers, the type of shaker screen that would most effectively filter the formation ( e.g., by based the filtering requirements on a volume of cuttings, a fluid type, and a formation type), and order any chemicals needed in other environmental remediation operations…”)
mechanical specific energy, and 
thermal conductivity.

Regarding Claim 9: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, wherein drilling data obtained from one or more additional wells comprises one or more selected from a group consisting of 
Moran teaches weight-on-bit, rotations-per-minute, torque, rate of penetration, ([0051] Moran teaches weight-on bit (WOB), rotations-per-minute (ROP), torque (TOB), and rate of penetration (ROP) “…a desired ROP, a RPM, a WOB, a TOB…”)
Slocombe-1571745 teaches total mineralogical composition, (Slocombe-1571745 Figure 4 shows the total mineralogical composition as lithology)
Moran teaches cuttings analysis, ([0133] Moran teaches using shakers to determine the volume of cuttings and formation type, i.e. cuttings analysis “…Thus, in one embodiment, the optimization system may generate an order for a drilling tool assembly, a volume of drilling fluid required for the operation, the number of vibratory shakers, the type of shaker screen that would most effectively filter the formation ( e.g., by based the filtering requirements on a volume of cuttings, a fluid type, and a formation type), and order any chemicals needed in other environmental remediation operations…”)
mechanical specific energy, and 


Regarding Claim 10: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, wherein applying the determined correlation to drilling data obtained from one or more additional wellbores comprises 
Slocombe-166242 determining the common mineralogy for at least one of the first well and the one or more additional wells. (Pg. 2 ¶4 Slocombe-166242 teaches determining the mineralogy “…The key geomechanical parameters are: near-wellbore and far-field stresses, mineralogy – specifically clay content and type, and the presence and orientation of natural fractures…”)

Regarding Claim 11: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, 
Slocombe-166242 wherein the correlation between the probability of stress variations in a first well and variations in drilling data obtained from the first well is derived from one or more selected from a group consisting of (Pg. 2 ¶3 Slocombe-166242 teaches the stress variations of the perforation clusters “…The hypothesis is that in a lateral well in good reservoir quality rock with spatial variation in stress, a more effective stimulation can be achieved by grouping similarly stressed rock for treatment. This will be characterized by a reduced number of perforation clusters showing no productivity and lead to better overall recovery and drainage…”)
Slocombe-166242 the range of minimum and maximum data values for each data set obtained from clusters within the first well; (Pg. 4 ¶1 Slocombe-166242 the highest and lowest, i.e. minimum and maximum for each cluster “…The engineered completion design tool calculates the difference between the highest and lowest values of stress at each of the perforation clusters within each stage…”)
Slocombe-166242 the common mineralogy for each data set obtained from clusters within the first well; and (Pg. 2 ¶4 Slocombe-166242 teaches determining the mineralogy “…The key geomechanical parameters are: near-wellbore and far-field stresses, mineralogy – specifically clay content and type, and the presence and orientation of natural fractures…”)
Slocombe-166242 statistical processing of each data set obtained from clusters within the first well. (Pg. 5 ¶1 Slocombe-166242 teaches the statistical confidence of the flow from clusters “…In addition, sufficient flow was required to provide statistical confidence in the measured values…’)

Regarding Claim 13: A method for completing wells, comprising: 
Slocombe-1571745 teaches obtaining drilling data from one or more horizontal wells; (Pg. 1352 ¶2 Slocombe-1571745 teaches using rock quality and stress data from a lateral well, i.e. horizontal well “…The hypothesis is that in a lateral well in good reservoir quality rock with spatial variation in stress, a more effective stimulation can be achieved by grouping similarly stressed rock for treatment…”
Pg. 1352 ¶4 Slocombe-1571745 teaches to acquire data with pre-existing workflows “…In order to acquire data to input to the model a compromise was required between the full range of potential measurements and a cost effective, minimally invasive technique that could be included in pre-existing workflows to allow rapid implementation…”)
Slocombe-1571745 teaches calculating a proportion of high stress and low stress contrast stages (Pg. 1353 ¶5 Slocombe-1571745 “…The engineered completion design tool calculates the difference between the highest and lowest values of stress at each of the perforation clusters within each stage…”)
Slocombe-1571745 teaches … creating one or more synthetic stress profiles … for various completion techniques based on the calculated proportion of high stress and low stress contrast stages within the one or more horizontal wells; (Continuing on Pg. 1353 ¶5 Slocombe-1571745 the redistributed clusters represent synthetic stress profiles based on the high and low stress stages found in the previous limitation in the one well “…The clusters are then redistributed in an attempt to minimize this calculated difference…”
Further, as cited above, pg. 1352 ¶4 Slocombe-1571745 teaches to acquire data with pre-existing workflows, i.e. without using well log or stress log data)
Slocombe-1571745 teaches using the one or more synthetic stress profiles to create a synthetic stress log for a geometric completion (GC) and an engineered completion (EC); (Per Applicant’s specification [0011] “FIG. 4 is a graphical depiction showing stage stress contrast between geometric completions and engineered completions in accordance with embodiments of the present disclosure.”
Pg. 1353 ¶5 and figure 3 of Slocombe-1571745 demonstrate a figure much like Applicant’s figure 4 “…The result of moving from a geometric to an engineered design is shown in figure 3…”)
Slocombe-1571745 teaches comparing the GC and EC models, … determining which completion would result in a higher number of productive perforation clusters; (Figure 7 [shown above] Slocombe-1571745 teaches a comparison between the GC, geometric completion, and the EC, engineered completion, to determine which performs the completion with the high number of productive perforation clusers, as indicated by the Perforation Efficiency)
Slocombe-1571745 teaches if the EC completion would result in a higher number of productive perforation clusters, performing logging (Pg. 1351 ¶2 Slocombe-1571745 teaches performing engineered completion based on recommendation abd performing production logs “…Petrophysical and geomechanical analyses were based on horizontal logging measurements and used as inputs to an engineered completion design tool that generated a recommendation on each well design. The design tool grouped intervals with similar properties for stimulation treatment. Following the treatment, horizontal production logs were run through the zones to measure the perforation cluster contribution…”
Pg. 1351 ¶2 Slocombe-1571745 teaches production logging to determined effectiveness of completions “…Production logging is widely used to assess the effectiveness of well completions and performance of various zones within the well bore…”)
Slocombe-1571745 teaches performing completions on the one or more horizontal wells according to the comparison result that provides a higher number of productive perforation clusters; (Pg. 1356 ¶2 Slocombe-1571745 EC engineered completions, GC geometric spaced completion “…Of the seven wells, six were engineered completions while one was left as a geometric spaced completion…”
Further, as shown above in Figure 7, the completions are based on the higher number of perforation efficiency)

Slocombe-1571745 does not appear to explicitly disclose 
during drilling … in real time
on the one or more horizontal wells; and
wherein the drilling data are acquired during drilling, and comprise one or more selected from measurement-while-drilling (MWD) data, logging-while-drilling (LWD) data, drilling parameters, wellbore trajectory and cuttings analysis

However, Moran teaches during drilling … in real time ([¶0123] Moran teaches logging while drilling which is completed in real time “…a logging while drilling (LWD) or measurement while drilling (MWD) provider (a provider of tools used down hole to measure aspects of a well path); a mud logging service geological and engineering data recording, analysis and presentation)…”).
Moran teaches on the one or more horizontal wells; and ([0046] Moran teaches the offset well, i.e. one or more additional wells “…The term "offset well formation information" refers to formation data that is obtained from drilling an offset well in the vicinity of the formation that is being drilled…”)
Moran teaches wherein the drilling data are acquired during drilling, ([0023] Moran teaches during drilling the downhole conditions are monitored and determine when conditions change, i.e. drilling data “During drilling operations, drilling operators may rely on historical data sets, offset well formation data, monitored downhole drilling conditions, and personal experience to anticipate and/or determine when a wellbore condition has changed.”)
Moran teaches and comprise one or more selected from measurement-while-drilling (MWD) data, logging-while-drilling (LWD) data, ([0128] Moran teaches logging-while-drilling (LWD) and measurement-while-drilling (MWD) data “…addition, embodiments of the present disclosure do not preclude supplier 503 from transmitting the LWD/MWD measurement data to a separate site for analysis before the data is uploaded to data store 501…”)
Moran teaches drilling parameters, ([0049] Moran teaches drilling parameters “…The term "drilling parameter" is any parameter that affects the way in which the well is being drilled. For example, the WOB is an important parameter affecting the drilling well. Other drilling parameters include torque-on-bit ("TOB"), rotary speed of the drill bit ("RPM"), and mud flow rate…”)
Moran teaches wellbore trajectory and ([0090] Moran teaches Wellbore trajectory “…Wellbore parameters may include wellbore trajectory ( or geometric) parameters and wellbore formation parameters. Wellbore trajectory parameters may include an initial wellbore measured depth ( or length), wellbore diameter, inclination angle, and azimuth direction of the wellbore trajectory. In the typical case of a wellbore comprising segments having different diameters or differing in direction, the wellbore trajectory information may include depths, diameters, inclination angles, and azimuth directions for each of the various segments. Wellbore trajectory information may further include an indication of the curvature of the segments (which may be used to determine the order of mathematical equations used to represent each segment). Wellbore formation parameters may include the type of formation being drilled and/or material properties of the formation such as the formation strength, hardness, plasticity, and elastic modulus…”)
Moran teaches cuttings analysis ([0133] Moran teaches using shakers to determine the volume of cuttings and formation type, i.e. cuttings analysis “…Thus, in one embodiment, the optimization system may generate an order for a drilling tool assembly, a volume of drilling fluid required for the operation, the number of vibratory shakers, the type of shaker screen that would most effectively filter the formation ( e.g., by based the filtering requirements on a volume of cuttings, a fluid type, and a formation type), and order any chemicals needed in other environmental remediation operations…”)
Slocombe-1571745 and Moran are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the comparing the  as disclosed by Slocombe-1571745 by during drilling … in real time and on the one or more horizontal wells and wherein the drilling data are acquired during drilling, and comprise one or more selected from measurement-while-drilling (MWD) data, logging-while-drilling (LWD) data, drilling parameters, wellbore trajectory and cuttings analysis as disclosed by Moran.
One of ordinary skill in the art would have been motivated to make this modification in order to collect the additional input to create an optimized prediction for a unique situation as discussed by Moran in [0017] “…However, one skilled in the art will recognize that optimization predictions from these methods may not be as accurate as simulations of drilling, which may be better equipped to make predictions for each unique situation…”

Slocombe-1571745 and Moran do not appear to explicitly disclose 
production forecasts or both and
within the one or more horizontal wells, wherein high stress is greater than 800 psi and low stress is less than 400 psi; and 

However, Slocombe-166242 teaches production forecasts or both and (Abstract ¶2 Slocombe-166242 teaches to model and determine production based on the characterization “…The objective of this study was to improve the initial flow capacity of the well by increasing the number of perforation clusters contributing to production. A related objective was to determine the optimal horizontal logging program that was needed to characterize the rock with minimal interruption to existing work flows…”)
Slocombe-166242 teaches within the one or more horizontal wells, wherein high stress is greater than 800 psi and low stress is less than 400 psi; and (Figure 4 [shown above] Slocombe-166242 teaches a range of a low stress less than 400psi and a high stress greater than 800 psi. As shown in Figure 4, the stress is plot with relation to depth and the minerology. Further on the side, the geometric and engineered completion are compared in terms of stress.
A portion of the stress plot is enlarged. Different shades are used to denote high and low level stresses.)
Slocombe-1571745, Moran, and Slocombe-166242 are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the calculating a proportion of high stress and low stress contrast stages as disclosed by Slocombe-1571745 and Moran by within the one or more horizontal wells, wherein high stress is greater than 800 psi and low stress is less than 400 psi as disclosed by Slocombe-166242.
One of ordinary skill in the art would have been motivated to make this modification in order to improve comparison between the different completion designs allowing the user to choose the better design (Pg. 4 ¶1 Slocombe-166242) “…These parameters were used to provide boundary conditions to the software limiting the final designs not to stray too far from the original geometric design in terms of overall cost. The engineered completion design tool calculates the difference between the highest and lowest values of stress at each of the perforation clusters within each stage…”

Regarding Claim 16: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 13, further comprising 
Slocombe-1571745 teaches flagging a subset of the one or more additional horizontal wells for EC based on the production forecast. (Pg. 1356 Slocombe-1571745 ¶2 EC engineered completions, GC geometric spaced completion “…Of the seven wells, six were engineered completions while one was left as a geometric spaced completion…”)

Regarding Claim 18: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 13, further comprising ranking the one or more wells according to one or more selected from a group consisting of 
Slocombe-1571745 teaches production capacity, (Pg. 1353 ¶2 Slocombe-1571745 ranking according to one production capacity top quartile of production (ranked in top 25%), one or more additional wells offset wells with five of the seven wells “…The Engineered completion wells were all above the average when compared with offset wells with five of the seven wells in the top quartile of production (ranked in top 25%). The single geometric well was below the average ranking at 60% when compared to offsets…”)

dogleg severity.

Regarding Claim 19: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 13, wherein drilling data obtained from the one or more wells comprises one or more selected from a group consisting of 
Moran teaches weight-on-bit, rotations-per-minute, torque, rate of penetration, ([0051] Moran teaches weight-on bit (WOB), rotations-per-minute (ROP), torque (TOB), and rate of penetration (ROP) “…a desired ROP, a RPM, a WOB, a TOB…”)
Slocombe-1571745 teaches total mineralogical composition, (Slocombe-1571745 Figure 4 shows the total mineralogical composition as lithology)
Moran teaches cuttings analysis, ([0133] Moran teaches using shakers to determine the volume of cuttings and formation type, i.e. cuttings analysis “…Thus, in one embodiment, the optimization system may generate an order for a drilling tool assembly, a volume of drilling fluid required for the operation, the number of vibratory shakers, the type of shaker screen that would most effectively filter the formation ( e.g., by based the filtering requirements on a volume of cuttings, a fluid type, and a formation type), and order any chemicals needed in other environmental remediation operations…”)
mechanical specific energy, and 
thermal conductivity.

Regarding Claim 20: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 13, wherein obtaining drilling data from one or more wells comprises 
Slocombe-166242 determining the common mineralogy for the one or more wells. (Pg. 2 ¶4 Slocombe-166242 teaches determining the mineralogy “…The key geomechanical parameters are: near-wellbore and far-field stresses, mineralogy – specifically clay content and type, and the presence and orientation of natural fractures…”)

Claim 6, 8, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Slocombe et al., “Eagle Ford Completion Optimization Strategies Using Horizontal Logging Data” URTeC 1571745 (hereinafter Slocombe-1571745) in view of
Moran et al., U.S. Patent Application Publication 2008/0262810 A1 (hereinafter ‘Moran’) further in view of
Slocombe et al., “Eagle Ford Completion Optimization Using Horizontal Log Data” SPE 166242 (hereinafter Slocombe-166242) further in view of
Miller et al., “Evaluation of Production Log Data from Horizontal Wells Drilled in Organic Shales” (hereinafter Miller).

Regarding Claim 6: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, wherein drilling data obtained from the first horizontal well comprises 
Slocombe-1571745 teaches a gamma ray log obtained by wireline logging (Slocombe-1571745 Figure 4 shows GR, i.e. gamma ray log), however, the tool is not acquired during drilling as specified in claim 1. Moran teaches MWD and LWD (Moran [0086]), but does not specify gamma ray log
Therefore
Slocombe-1571745, Moran, and Slocombe-166242 do not appear to explicitly disclose
one or more gamma ray logs. 

However, Miller teaches one or more gamma ray logs. (Pg. 1 ¶4 Miller teaches the gamma ray log using LWD, i.e. acquired during drilling “…logging while drilling (LWD) gamma ray measurement…”)
Slocombe-1571745, Moran, Slocombe-166242, and Miller are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drilling data acquired while drilling as disclosed by Slocombe-1571745, Moran, and Slocombe-166242 by one or more gamma ray logs as disclosed by Miller.
One of ordinary skill in the art would have been motivated to make this modification in order to use the correlating values to determine better completion parameters and increase productivity as disclosed by Miller in the abstract “…Correlations between productivity and key geologic, petrophysical and completion parameters can be made. The result is a better understanding of the parameters that are controlling completion effectiveness, and corresponding productivity in horizontal organic shale wells…”

Regarding Claim 8: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, wherein drilling data obtained from one or more additional horizontal wells comprises 
Slocombe-1571745 teaches a gamma ray log obtained by wireline logging (Slocombe-1571745 Figure 4 shows GR, i.e. gamma ray log), however, the tool is not acquired during drilling as specified in claim 1. Moran teaches MWD and LWD (Moran [0086]), but does not specify gamma ray log
Therefore
Slocombe-1571745, Moran, and Slocombe-166242 do not appear to explicitly disclose
one or more gamma ray logs. 

However, Miller teaches one or more gamma ray logs. (Pg. 1 ¶4 Miller teaches the gamma ray log using LWD, i.e. acquired during drilling “…logging while drilling (LWD) gamma ray measurement…”)
Slocombe-1571745, Moran, Slocombe-166242, and Miller are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the drilling data acquired while drilling as disclosed by Slocombe-1571745, Moran, and Slocombe-166242 by one or more gamma ray logs as disclosed by Miller.
One of ordinary skill in the art would have been motivated to make this modification in order to use the correlating values to determine better completion parameters and increase productivity as disclosed by Miller in the abstract “…Correlations between productivity and key geologic, petrophysical and completion parameters can be made. The result is a better understanding of the parameters that are controlling completion effectiveness, and corresponding productivity in horizontal organic shale wells…”

Regarding Claim 12: Slocombe-1571745, Moran, and Slocombe-166242 teach The method of claim 1, wherein calculating a proportion of high stress and low stress contrast stages within the one or more additional horizontal wells comprises generating at least one of: 
Slocombe-1571745 teaches a probability of high stress contrast … and a probability of low stress contrast … (Pg. 1353 ¶5 Slocombe-1571745 “…The engineered completion design tool calculates the difference between the highest and lowest values of stress at each of the perforation clusters within each stage…”)

Slocombe-1571745, Moran, and Slocombe-166242 do not appear to explicitly disclose stress contrast as a function of data variation value.

However, Miller teaches stress contrast as a function of data variation value. (Pg. 1357 ¶4 Miller “…Bed deformation or curvature occurring as a result of nearby faulting or folding can be readily identified on borehole images, used to estimate local stresses, and considered in both the completion plan and reservoir modeling…”)

Slocombe-1571745, Moran, Slocombe-166242, and Miller are analogous art because they are from the same field of endeavor, optimizing drilling and exploration by using input from various wells.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a probability of high stress contrast and a probability of low stress contrast as disclosed by Slocombe-1571745 and Moran by stress contrast as a function of data variation value as disclosed by Miller.
One of ordinary skill in the art would have been motivated to make this modification in order to use the correlating values to determine better completion parameters and increase productivity as disclosed by Miller in the abstract “…Correlations between productivity and key geologic, petrophysical and completion parameters can be made. The result is a better understanding of the parameters that are controlling completion effectiveness, and corresponding productivity in horizontal organic shale wells…”

Conclusion
Claims 1, 3, 5-13, 16, and 18-20 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E.J./           Examiner, Art Unit 2127     


/KAMINI S SHAH/           Supervisory Patent Examiner, Art Unit 2127